UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2007 [_] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22182 PATRIOT SCIENTIFIC CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-1070278 (I.R.S. Employer Identification No.) 6183 Paseo Del Norte, Suite180, Carlsbad, California (Address of principal executive offices) 92011 (Zip Code) (Registrant’s telephone number, including area code): (760) 547-2700 Securities registered pursuant to Section12(b)of the Act: NONE Securities registered pursuant to Section12(g)of the Act: Common Stock, $.00001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [ ] NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES [ ] NO [X] Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YES [X ] NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer [X]Non-accelerated filer[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [X] Aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant on November 30, 2006 was $242,123,060 based on a closing price of $0.63 as reported on the OTC Electronic Bulletin Board system. On August 9, 2007, 389,045,744 shares of common stock, par value $.00001 per share (the issuer’s only class of voting stock) were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Certain information required to be disclosed in PartIII of this report is incorporated by reference from the registrant’s definitive Proxy Statement for the 2007 annual meeting of shareholders, which will be held in October 2007 and which proxy statement will be filed not later than 120days after the end of the fiscal year covered by this report. Table of Contents PART I 2 ITEM 1. Business 2 ITEM 1A. Risk Factors 6 ITEM 1B. Unresolved Staff Comments 9 ITEM 2. Properties 9 ITEM 3. Legal Proceedings 9 ITEM 4. Submission of Matters to a Vote of Security Holders 10 PART II 11 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 ITEM 6. Selected Financial Data 14 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 24 ITEM 8. Financial Statements and Supplementary Data 24 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 ITEM 9A. Controls and Procedures 24 ITEM 9B. Other Information 28 PART III 28 ITEM 10. Directors, Executive Officers and Corporate Governance 28 ITEM 11. Executive Compensation 28 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 28 ITEM 14. Principal Accounting Fees and Services 28 PART IV 29 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 29 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K, including all documents incorporated by reference, includes “forward-looking” statements within the meaning of Section27A of the Securities Act and Section21E of the Exchange Act and the Private Securities Litigation Reform Act of 1995, and we rely on the “safe harbor” provisions in those laws. Therefore, we are including this statement for the express purpose of availing ourselves of the protections of such safe harbor with respect to all of such forward-looking statements. The forward-looking statements in this report reflect our current views with respect to future events and financial performance. These forward-looking statements are subject to certain risks and uncertainties, including specifically: the uncertainty of the effect of pending legislation, the uncertainty of patent and proprietary rights, uncertainty as to royalty payments and indemnification risks, trading risks of low-priced stocks and those other risks and uncertainties discussed herein that could cause our actual results to differ materially from our historical results or those we anticipate. In this report, the words “anticipates,” “believes,” “expects,” “intends,” “future” and similar expressions identify certain of the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made. We undertake no obligation to publicly release the result of any revision of these forward-looking statements to reflect events or circumstances after the date they are made or to reflect the occurrence of unanticipated events. 1 PART I ITEM 1.BUSINESS The Company Patriot Scientific Corporation (“Patriot Scientific”, “Patriot” or “the Company”) has developed a number of innovative technologies throughout its 20-year history. We are primarily an intellectual-property licensing company with several patents (described below) covering the design of microprocessor chips. Chips with Patriot’s patented technology are used throughout the world in products ranging from computers and cameras to printers and industrial devices. Our current business strategy is to commercialize our patented microprocessor technologies through broad and open licensing and to litigate against those who may be infringing on our patents. We also sell Patriot-branded microprocessor chips from our existing inventory of products. Our business address is 6183 Paseo del Norte, Suite180, Carlsbad, California 92011; our main telephone number is (760) 547-2700. Our internet website page is located at http://www.ptsc.com. All of our reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), are available free of charge on our internet website. Incorporation History. Patriot Scientific Corporation was organized under Delaware law on March24, 1992, and is the successor by merger to Patriot Financial Corporation, a Colorado corporation, incorporated on June10, 1987. In 1997, we acquired Metacomp Inc, a developer and manufacturer of networking and communications devices. In June 2005, we entered into a joint venture agreement with Technology Properties Limited, Inc. (“TPL”) to form Phoenix Digital Solutions, LLC. During February of 2007, we acquired the preferred stock of Scripps Secured Data, Inc., a Carlsbad company that develops and manufactures network-security hardware to government, military, and other high-security facilities. Our Technology General Background. Throughout our history, Patriot Scientific has developed a number of innovative technologies for a variety of industries. We’re best known for our microprocessors, including the ShBoom, Ignite, and PSC-1000 families of chips, and for the Moore Microprocessor Patent (MMP) portfolio of intellectual property surrounding them. These chips and their underlying innovations were created through a combination of in-house development and acquired technology. Patriot Scientific purchased the assets of nanoTronics (anOregon corporation), including certain microprocessor technologies, on May31, 1994. Earlier, nanoTronics had acquired technology for an advanced microprocessor integrated on a single chip and had fabricated a first-generation device. We used this technology to develop a sophisticated yet low-cost microprocessor by enhancing the original design, adding additional technical features to modernize it, and improving and testing the new microprocessor. This chip became the PSC-1000. We fabricated a prototype in 0.8-micron CMOS technology in May1996. The next generation was a 0.5-micron microprocessor, delivered in September1997. The 0.5-micron version was used in demonstrations to prospective customers and was sold to customers as an embedded microprocessor. In 1998 we introduced a 0.35-micron version of the microprocessor (the PSC-1000A) that was smaller in size but higher in performance. In Septemberof 2000 we completed a synthesizable VHDL model of our microprocessor (called Ignite-1), an important step that enabled customers to include the design of our microprocessor with other parties’ silicon designs to arrive at a custom system-on-chip (SoC) solution. By licensing this software model, customers could significantly reduce their time to market by simulating results instead of relying on trial-and-error commitments to silicon production. In 2003 we further reduced the size of our silicon design to leading-edge 0.18-micron geometry. 2 Industry Background. The global semiconductor (or silicon “chip”) market has many segments and categories. The best-known - and most profitable - of these is the microprocessor segment. Microprocessor chips are the “brains” of nearly every electronic and electrical device throughout the world. Although microprocessors are often closely associated with personal computers, PCs account for only 2% of the microprocessor chips made and sold every year. The vast majority of microprocessors are used in everyday items like automobiles, digital cameras, cell phones, video game players, data networks, industrial flow-control valves, sensors, medical devices, weapons, home appliances, robots, security systems, televisions, and much more. These “embedded microprocessors” (so called because they’re embedded into another product) are far more ubiquitous than the chips inside personal computers. It is this huge and growing market that Patriot Scientific’s technology serves. Patent Description. Over the years we’ve developed a number of innovative technologies that have been embodied in our own products and, through licensing, into other companies’ products. Many of these patented technologies are available as a bundle under the MMP portfolio. The MMP portfolio includes several U.S. patents as well as their European and Japanese counterparts. Some highlights of the patent portfolio are: ● US 5,809,336. The ’336 patent covers an early and seminal approach to making microprocessor chips go faster. It allows the “core” of the microprocessor to run at a different speed (usually faster) than the rest of the chip. There are many advantages to this, including higher performance, lower power consumption, and simpler manufacturing. ● US 5,784,584. The ’584 patent covers an important method for a microprocessor chip to fetch multiple instructions at once. Like speed reading, multiple-instruction fetch allows a chip to get more done in less time - a valuable technique. ● US 6,598,148. The ’148 patent describes on-chip oscillators (clocks) and covers multi-core and multi-processor implementations - important factors in today’s high-end microprocessor chips. Our Partners Phoenix Digital Solutions. On June7, 2005, we entered into a Master Agreement (the “Master Agreement”) with Technology Properties Limited Inc., a California corporation (“TPL”), and CharlesH. Moore, an individual (“Moore” and together with us and TPL, the “Parties”). We, TPL and Moore were parties to certain lawsuits filed by us alleging infringement (the “Infringement Litigation”) of our Microprocessor Patents and a lawsuit also filed by us alleging claims for declaratory judgment for determination and correction of inventorship of the Microprocessor Patents (the “Inventorship Litigation”). The transactions described in the Master Agreement and related agreements (the “Transactions”) included the settlement or dismissal of the Inventorship Litigation. Pursuant to the Master Agreement we agreed with TPL and Moore as follows: ● We entered into a patent license agreement (the “Intel License”) with Intel Corporation (“Intel”) pursuant to which we licensed certain rights in the Microprocessor Patents to Intel. ● We entered into an Escrow Agreement along with TPL pursuant to which the proceeds arising from the Intel License were allocated for the benefit of us and TPL. Pursuant to the Escrow Agreement, our initial capitalization obligations and those of TPL with regard to Phoenix Digital Solutions, LLC (defined below) were satisfied, our payment obligations and those of TPL with regard to the Rights Holders (defined below) were made, we received $6,672,349, and the remaining proceeds were allocated to or for the benefit of TPL. ● We caused certain of our respective interests in the Microprocessor Patents to be licensed to Phoenix Digital Solutions, LLC a limited liability company owned 50% by us and 50% by TPL. ● Phoenix Digital Solutions, LLC engaged TPL to commercialize the Microprocessor Patents pursuant to a Commercialization Agreement among Phoenix Digital Solutions, LLC, TPL and us (the “Commercialization Agreement”). 3 ● We paid $1,327,651 and TPL paid $1,000,000 to certain holders of rights in the Microprocessor Patents (“Rights Holders”) in exchange for the release of such Rights Holders to the Transactions. ● We agreed with TPL and Moore to settle or cause to be dismissed all litigation pursuant to a stipulated final judgment, including the Inventorship Litigation. ● We issued warrants to TPL to acquire shares of our common stock. 1,400,000 warrants were exercisable upon issue; 700,000 warrants were exercisable when our common stock traded at $0.50 per share; an additional 700,000 warrants were exercisable when our common stock traded at $0.75 per share; and an additional 700,000 warrants were exercisable when our common stock traded at $1.00 per share. As of the date of this filing, all of the common stock trading prices have been met, causing TPL to be fully vested in all 3,500,000 of the above warrants. ● We agreed with TPL and Moore to indemnify each other for, among other things, any inaccuracy or misrepresentation to any representation or warranty contained in the Master Agreement, any breach of the Master Agreement, certain liabilities relating to the respective interests of each of us in the Microprocessor Patents and the Transactions, and certain tax liabilities. Pursuant to the Commercialization Agreement, Phoenix Digital Solutions, LLC granted to TPL the exclusive right to grant licenses and sub-licenses of the Microprocessor Patents and to pursue claims against violators of the Microprocessor Patents, in each case, on behalf of Phoenix Digital Solutions, LLC, us, TPL and Moore, and TPL agreed to use reasonable best efforts to commercialize the Microprocessor Patents in accordance with a mutually agreed business plan. Pursuant to the Commercialization Agreement, Phoenix Digital Solutions, LLC agreed to reimburse TPL’s expenses incurred in connection with the commercialization of the Microprocessor Patents. All proceeds generated by TPL in connection with the commercialization of the Microprocessor Patents will be paid directly to Phoenix Digital Solutions, LLC. Pursuant to the Master Agreement, we and TPL have entered into the Limited Liability Company Operating Agreement of Phoenix Digital Solutions, LLC (“LLC Agreement”). We and TPL each own 50% of the membership interests of Phoenix Digital Solutions, LLC, and each have the right to appoint one member of the three (3)member management committee. The two (2)appointees are required to select a mutually acceptable third member of the management committee. Pursuant to the LLC Agreement, we and TPL must each contribute to the working capital of Phoenix Digital Solutions, LLC (in addition to the Microprocessor Patent licenses described above), and are obligated to make future contributions in equal amounts in order to maintain a working capital fund. The LLC Agreement provides that Phoenix Digital Solutions, LLC shall indemnify its members, managers, officers and employees to the fullest extent permitted by applicable law, for any liabilities incurred as a result of their involvement with Phoenix Digital Solutions, LLC, if the person seeking indemnification acted in good faith and in a manner reasonably believed to be in the best interest of Phoenix Digital Solutions, LLC. Scripps Secured Data, Inc. On March 27, 2007 we entered into a revolving line of credit with Scripps Secured Data, Inc. (SSDI), a company that manufactures products that protect information and data transmitted over secured networks. Previously, we maintained an unconsolidated equity investment in SSDI. We determined that the line of credit transaction caused us to become the primary beneficiary under the Financial Accounting Standards Board’s (FASB) guidance in Interpretation No. 46 as amended (FIN46R), Consolidation of Variable Interest Entities. Under FIN46(R) we are required to consolidate variable interest entities for which we are deemed to be the primary beneficiary. SSDI is an operating segment of our business. Refer to footnote 14 of our consolidated financial statements for disclosures about this operating segment. Licenses, Patents, Trade Secrets and Other Proprietary Rights We rely on a combination of patents, copyright and trademark laws, trade secrets, software security measures, license agreements and nondisclosure agreements to protect our proprietary technologies. Our policy is to seek the issuance of patents that we consider important to our business to protect inventions and technology that support our microprocessor technology. 4 We have seven U.S. patents issued dating back to 1989 on our microprocessor technology (the “Microprocessor Patents”). We have one microprocessor technology patent issued in five European countries and one patent issued in Japan. We may file additional applications under international treaties depending on an evaluation of the costs and anticipated benefits that may be obtained by expanding possible patent coverage. In addition, we have one U.S. patent issued on ground-penetrating radar technology and one U.S. patent issued on one of the communications products. In addition to such factors as innovation, technological expertise and experienced personnel, we believe that a strong patent position is becoming increasingly important to compete effectively in the semiconductor industry. It may become necessary or desirable in the future for us to obtain patent and technology licenses from other companies relating to certain technology that may be employed in future products or processes. To date, we have not received notices of claimed infringement of patents based on our existing processes or products but, due to the nature of the industry, we may receive such claims in the future. We believe we have claims against numerous companies that use semiconductors in their products. In December2003, we initiated legal actions against five companies to enforce our patents. We subsequently dismissed that litigation in 2005, at which time legal action was initiated by TPL against four of these companies to enforce the patents in our portfolio. All but two of these companies, and selected subsidiaries of a third company, involved in the litigation we originated have subsequently purchased licenses through Phoenix Digital Solutions, LLC and have been excluded from the litigation currently pending. There can be no assurance that we will be successful in enforcing any potential patent claims against these or other companies. See the section entitled “Legal Proceedings” for more information. We have one U.S. patent on our ground-penetrating radar technology. No foreign application has been made. There are a large number of patents owned by others in the radar field generally and in the field of ground-penetrating radar specifically. Accordingly, although we are not aware of any possible infringement and have not received any notices of claimed infringement, we may receive such claims in the future. In November, 2004, we filed a patent application for “Remote Power Charging of Electronic Devices” with assignment to Patriot Scientific Corporation. There can be no assurance that any patents will be issued from pending or future applications or that any patents that are issued will provide meaningful protection or other commercial advantages to us. Although we intend to protect our rights vigorously, there can be no assurance that these measures will be successful. We generally require all of our employees and consultants, including our management, to sign a non-disclosure and invention assignment agreement upon employment with us. Marketing and Distribution We do not currently actively market the microprocessor chips in our Ignite product line, although we continue to sell a limited number of chips from our remaining inventory. All of our sales for fiscal years ended May31, 2007, 2006 and 2005 were to domestic customers. All of our operating assets are located within the United States. While sales to certain geographic areas generally vary from year to year, we do not expect that changes in the geographic composition of sales will materially affect our operations. 5 Dependence Upon Single Customers Ten percent (10%) or more of our consolidated product sales were derived from shipments to the following customers for the fiscal years ended May31 as follows: 2007 2006 2005 AMD License $2,956,250 Space and Naval Warfare Systems $262,500 Anixter $461,494 We had no backlog orders as of May31, 2007, 2006 or 2005. Most of our net income for the years ended May 31, 2007 and 2006, was attributable to our equity in the earnings of our unconsolidated affiliate, Phoenix Digital Solutions, LLC. Government Regulation and Environmental Compliance We believe our products are not subject to governmental regulation by any federal, state or local agencies that would materially affect the manufacture, sale or use of our products, other than occupational health and safety laws and labor laws which are generally applicable to most companies. We do not know what sort of regulations of this type may be imposed in the future, but we do not anticipate any unusual difficulties in complying with governmental regulations which may be adopted in the future. We have not incurred any material costs associated with compliance with environmental laws and do not anticipate such laws will have any material effect on our future business. Research and Development We did not incur research and development expenditures for our fiscal year ended May 31, 2007. We incurred research and development expenditures of $225,565 and $294,735 for our fiscal years ended May31, 2006 and 2005, respectively. The majority of these expenditures have been devoted to our microprocessor technology. As our primary business strategy is to enforce our intellectual property patents through licensing, we do not anticipate material expenditures relating to research and development in the near future. Employees We currently have nineteen employees, five of which are Patriot Scientific Corporation employees. All Patriot employees are full time and are employed in general and administrative activities. We also engage additional consultants and part-time persons, as needed. Our future success depends in significant part upon the continued services of our key technical and senior management personnel. The competition for highly qualified personnel is intense, and there can be no assurance that we will be able to retain our key managerial and technical employees or that we will be able to attract and retain additional highly qualified technical and managerial personnel in the future. None of our employees are represented by a labor union, and we consider our relations with our employees to be good. None of our employees are covered by key man life insurance policies. 6 ITEM 1A.RISK FACTORS We urge you to carefully consider the following discussion of risks as well as other information contained in this Form 10-K. We believe the following to be our most significant risk factors as of the date this report is being filed. The risks and uncertainties described below are not the only ones we face. We Have Reported Substantial Income In 2006 and 2007 Which May Not Be Indicative Of Our Future Income During fiscal 2007 and 2006, we entered into license agreements, directly and through our joint venture with Technology Properties Limited. Because of the uncertain nature of the negotiations that lead to license revenues, pending litigation with companies which we allege have infringed on our patent portfolio, the possibility of legislative action regarding patent rights, and the possible effect of new judicial interpretation of patent laws, we cannot predict the amount of future revenues from such agreements, or whether there will be future revenues from license agreements at all. We Are Dependent Upon A Joint Venture In Which We Are A Passive Partner For Substantially All Of Our Income In June of 2005, we entered into a joint venture with Technology Properties Limited, pursuant to which Technology Properties Limited is responsible for the licensing and enforcement of our microprocessor patent portfolio. This joint venture has been the source of virtually all of our income since June of 2005. Therefore, in light of the absence of revenue from other sources, we should be regarded as entirely dependent on the success or failure of the licensing and prosecution efforts of Technology Properties Limited on behalf of the joint venture. Sales of our microprocessor products and data security products have resulted in limited revenues. Our other product lines are no longer being actively marketed, and also only generate limited and sporadic sales. Our Limited Sales And MarketingCapabilities Have Affected Our Revenue We currently have limited marketing capabilities and may need to hire additional sales and marketing personnel. We may not be able to recruit, train, or retain qualified personnel to sell and market our products. We also may not be able to develop a successful sales and marketing strategy. We also have very limited marketing experience. Any marketing efforts we undertake may not be successful and may not result in any significant sales of our products. We May Experience Difficulties In The Completion Of Our Development Stage Products Our technologies and products are in various stages of development. We do not currently have in-house development personnel, nor have we retained independent researchers. Therefore, our development stage products may not be completed on a timely basis or at all. Additionally, even if we do recommence our development activities, our development stage products may not be completed due to the inherent risks of new product and technology development, limitations on financing, competition, obsolescence, the absence or loss of key personnel and other factors. Although we have licensed some of our technology at its current stage of development, we may not continue to be able to do so and any revenues generated from licensing may not be sufficient to support operations at their current level. Also, unanticipated technical obstacles can arise at any time and result in lengthy and costly delays or in a determination that further development is not feasible. Changes In Our Relationships With Companies In Which We Hold Less Than A Majority Interest Could Change The Way We Account For Such Interests In The Future. We hold a minority interest in a company (Scripps Secured Data, Inc.) to which we provide financing. Under the applicable provisions of accounting principles generally accepted in the United States of America, including FIN 46(R), we currently consolidate the financial statements and results of operations of this company into our consolidated financial statements and results of operations, and record the equity interest that we do not own as a minority interest. For our other investment (Phoenix Digital Solutions, LLC), accounted for under the equity method, we record as part of other income or expense our share of the increase or decrease in the equity of the company in which we have invested. It is possible that, in the future, our relationships and/or our interests in or with this consolidated entity and equity method investee could change. Such potential future changes could result in deconsolidation or consolidation of such entities, as the case may be, which could result in changes in our reported results. 7 We Have Settled A Legal Dispute Which Could Affect Our Future Results Of Operations And Working Capital Position We were sued by a co-inventor of the technology underlying our microprocessor patent portfolio with regard to proceeds we received as a consequence of recently signed license agreements. On February 14, 2007, we finalized a settlement of this litigation. This settlement required us to pay the co-inventor $6,400,000 and requires us to pay up to $2,000,000 from the proceeds we receive from future licensing transactions. As of the date of this filing, we have paid $1,164,000 of the $2,000,000 obligation for future licensing transaction proceeds required under the settlement agreement. These payments have resulted, and will result, in a reduction of our net income in the current fiscal year and future quarters until our obligations under the settlement have been fulfilled. A Successful Challenge To The Proprietary Nature Of Our Intellectual Property Would Have A Significant And Adverse Effect On Us A successful challenge to our ownership of our technology or the proprietary nature of our intellectual property would materially damage our business prospects. We rely on a combination of patents, trademarks, copyrights, trade secret laws, confidentiality procedures and licensing arrangements to protect our intellectual property rights. We currently have eight U.S. patents, one European patent, and one Japanese patent issued. Any issued patent may be challenged and invalidated. Patents may not be issued for any of our pending applications. Any claims allowed from existing or pending patents may not be of sufficient scope or strength to provide significant protection for our products. Patents may not be issued in all countries where our products can be sold so as to provide meaningful protection or any commercial advantage to us. Our competitors may also be able to design around our patents. Vigorous protection and pursuit of intellectual property rights or positions characterize the fiercely competitive semiconductor industry, which has resulted in significant and often protracted and expensive litigation. Therefore, our competitors and others may assert that our technologies or products infringe on their patents or proprietary rights. Persons we believe are infringing our patents are vigorously defending their actions and have asserted that our patents are invalid. Problems with patents or other rights could increase the cost of our products or delay, preclude new product development and commercialization by us, and limit future license revenue. If infringement claims against us are deemed valid or if our infringement claims are successfully opposed, we may not be able to obtain appropriate licenses on acceptable terms or at all. Litigation could be costly and time-consuming but may be necessary to protect our future patent and/or technology license positions or to defend against infringement claims. We are currently involved in patent litigation in the United States District Court for the Eastern District of Texas (see the Section entitled “Legal Proceedings”). Additionally, opposing parties in the litigation and one other person have petitioned the U. S. Patent and Trademark Office to re-examine certain of our patents. An adverse decision in the litigation or in the re-examination process would have a very significant and adverse effect on our business. If A Large Number Of Our Shares Are Sold All At Once Or In Blocks, The Market Price Of Our Shares Would MostLikely Decline Our warrant holders are not restricted in the price at which they can sell common stock acquired through the exercise of warrants. Shares sold at a price below the current market price at which the common stock is trading may cause the market price to decline. The shares of common stock that are issuable on the exercise of our warrants represent a significant portion of our fully-diluted capitalization. The Market For Our Stock Is Subject To Rules Relating To Low-Priced Stock (“Penny Stock”) Which May Limit Our Ability To Raise Capital Our common stock is currently listed for trading in the National Association of Securities Dealers (“NASD”) Over-The-Counter Bulletin (“OTC”) Board Market and is subject to the “penny stock rules” adopted pursuant to Section 15(g) of the Exchange Act. In general, the penny stock rules apply to non-NASDAQ or non-national stock exchange companies whose common stock trades at less than $5.00 per share or which have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years). Such rules require, among other things, that brokers who trade “penny stock” on behalf of persons other than “established customers” complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document, quote information, broker’s commission information and rights and remedies available to investors in penny stocks. Many brokers have decided not to trade “penny stock” because of the requirements of the penny stock rules, and as a result, the number of broker-dealers willing to act as market makers in such securities is limited. The “penny stock rules,” therefore, may have an adverse impact on the market for our common stock and may affect our ability to raise additional capital if we decide to do so. 8 Our Share Price Could Decline As A Result Of Short Sales When an investor sells stock that he does not own, it is known as a short sale. The seller, anticipating that the price of the stock will go down, intends to buy stock to cover his sale at a later date. If the price of the stock goes down, the seller will profit to the extent of the difference between the price at which he originally sold it less his later purchase price. Short sales enable the seller to profit in a down market. Short sales could place significant downward pressure on the price of our common stock. Penny stocks which do not trade on an exchange, such as our common stock, are particularly susceptible to short sales. Our Future Success Depends In Significant Part Upon The Continued Services Of Our Key Senior Management Our future success depends in significant part upon the continued services of our key senior management personnel. The competition for highly qualified personnel is intense, and we may not be able to retain our key managerial employees or attract and retain additional highly qualified technical and managerial personnel in the future. None of our employees are represented by a labor union, and we consider our relations with our employees to be good. None of our employees are covered by key man life insurance policies. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES We have one 3,289 square foot office located at 6183 Paseo Del Norte, Suite180, Carlsbad, California. The facility is leased under a non-cancelable lease through February2010. The current floor space provides adequate and suitable facilities for all of our corporate functions. We had one 10,300 square foot office located at 10989 Via Frontera, SanDiego, California. The facility was leased under a non-cancelable lease through July2006. Scripps Secured Data, Inc. has one 3,364 square foot office located at 2386 Faraday Avenue, Suite 200, Carlsbad, California. The facility is subleased through December 2007. Scripps Secured Data, Inc. also leases office space in Annapolis, Maryland under a lease expiring February 2008. Scripps Secured Data, Inc. maintains one 8,300 square foot warehouse facility in Anaheim, California. The warehouse is leased on a month to month basis. ITEM 3.LEGAL PROCEEDINGS Lowell Giffhorn Arbitration On September23,2005, LowellGiffhorn, a former executive officer and a former director of the Company, submitted a demand for arbitration with the American Arbitration Association related to the termination of Mr.Giffhorn's employment with the Company. Mr.Giffhorn asserts that the termination of his employment with the Company was unlawful, retaliatory, wrongful, violated public policy, violated the covenant of good faith and fair dealing and violated securities laws. Mr.Giffhorn has demanded damages of approximately $4,500,000 (excluding claims for punitive damages and attorneys fees). The Company denies the allegations and believes the claims to be frivolous and totally devoid of merit. The Company has retained litigation counsel and intends to vigorously defend the claims. The amount, if any, of ultimate liability with respect to the foregoing cannot be determined. Despite the inherent uncertainties of litigation, the Company at this time does not believe that Mr.Giffhorn's claim will have a material adverse impact on its financial condition, results of operations, or cash flows. 9 Patent Litigation Pursuant to the joint venture that the Company entered into in June 2005 with TPL (in settlement of inventorship/ownership litigation between the parties, and in return for a 50-50 sharing of net licensing and enforcement revenues), the Company granted TPL the complete and exclusive right to enforce and license its microprocessor patent portfolio. The Company then dismissed its patent infringement claims against Fujitsu Computer Systems, Inc. (“Fujitsu”); Matsushita Electric Corporation of America; NEC Solutions (America) Inc. (“NEC”); Sony Electronics Inc. (“Sony”); and Toshiba America Inc., and certain related entities of thesedefendants which had been pending in the Federal District Court for the Northern District of California. Thereafter, TPL, on behalf of the TPL/Patriot joint venture, filed patent infringement actions against certain of the foregoing defendants (except Sony) and their related entities in the Federal District Court for the Eastern District of Texas, which litigation is currently pending. Patriot was subsequently joined as a party to the litigation.Litigation is not currently pending with regard to Fujitsu or NEC and certain of NEC’s subsidiaries as listed below. On August 25 2006, ARM Ltd. and ARM, Inc. intervened as defendants, seeking a declaration of non-infringement of our ‘584 patent with respect to ARM processor cores contained within some alleged infringing chips of other defendants. In February 2006, a license agreement was entered into with Fujitsu regarding the Company's patent portfolio, and in connection with that transaction, litigation involving Fujitsu and TPL and the Company in both California and Texas was dismissed. In February 2007, a license agreement was entered into with: NEC Corporation, NEC Corporation of America, Inc., NEC Display Solutions of America, Inc. and NEC Unified Solutions, Inc. In connection with that transaction, the above named defendants, excluding NEC Electronics America, Inc., were dismissed from the lawsuit. A Claims Construction Hearing was held May 3, 2007 in The United States District Court for the Eastern District of Texas. On June 15, 2007 the court handed down claims construction of the patents-in-suit, the ‘336, ‘148 and ‘584 patents. Based on the claims construction ruling, TPL/Patriot are vigorously proceeding with discovery in respect to the ‘336 and ‘148 patents. However, based on the claims construction ruling as to the ‘584 patent claims of “instruction groups”, TPL/Patriot announced on August 8, 2007, a Stipulation with ARM intended to expedite an appeal of that claims construction. The Stipulation is a declaration of non-infringement by the accused ARM products with respect to the ‘584 patent. This is intended to bolster TPL/Patriot’s efforts in the long run to enforce rights under the ‘584 patent. A mediation is scheduled September 25 - 27, 2007. Trial is scheduled to begin January 7, 2008. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS At our fiscal 2006 Annual Meeting of Shareholders held on April27, 2007, the following individuals were elected to the Board of Directors of the Company: David H. Pohl, Carlton M. Johnson, Jr., Helmut Falk, Jr., Gloria H. Felcyn and James L. Turley. The following proposals were approved at our Annual Meeting of Shareholders: 1. Proposal to ratify management’s selection of KMJ Corbin& Company LLP as the Company’s independent auditors: Votes For Votes Against Votes Abstaining 320,217,254 3,278,468 1,718,217 10 2.Election of Directors: Director Votes For Votes Abstaining and/or Against David H. Pohl 318,746,870 6,467,068 Carlton M. Johnson, Jr. 299,466,140 25,747,798 Helmut Falk, Jr. 299,251,900 25,962,038 Gloria H. Felcyn 307,614,966 17,598,972 James L. Turley 312,813,282 12,400,656 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded in the over-the-counter market and is quoted on the NASD OTC Bulletin Board system maintained by the National Association of Securities Dealers, Inc. Prices reported represent prices between dealers, do not include markups, markdowns or commissions and do not necessarily represent actual transactions. The market for our shares has been sporadic and at times very limited. The following table sets forth the high and low closing bid quotations for our common stock for the fiscal years ended May31, 2007 and 2006. BID QUOTATIONS HIGH LOW Fiscal Year Ended May31, 2007 First Quarter $1.37 $0.79 Second Quarter $1.18 $0.61 Third Quarter $0.77 $0.46 Fourth Quarter $0.70 $0.45 Fiscal Year Ended May31, 2006 First Quarter $0.18 $0.11 Second Quarter $0.15 $0.09 Third Quarter $0.91 $0.08 Fourth Quarter $1.96 $0.69 On August 9, 2007 the closing price of our stock was $0.49 and we had approximately 607 shareholders of record. Because most of our common stock is held by brokers and other institutions on behalf of stockholders, we are unable to estimate the total number of beneficial owners represented by these record holders. Dividend Policy During the fiscal year ended May 31, 2006, we paid a $0.02 per common share dividend on March22, 2006 and paid a $0.04 per common share dividend on April24, 2006. During the fiscal year ended May 31, 2007 we paid a $0.02 per common share dividend on April 9, 2007. On February 22, 2007, our Board of Directors adopted a semi-annual dividend payment policy, subject to determination by our Board of Directors that payment of a dividend would be reasonable and prudent in light of our financial condition, other possible applications of our available resources, and relevant business considerations. 11 Equity Compensation Plan Information Our stockholders previously approved each of the Company’s 1992, 1996, 2001, 2003 and 2006 Stock Option Plans. The following table sets forth certain information concerning aggregate stock options authorized for issuance under our 1996, 2001, 2003 and 2006 Stock Option Plans as of May31, 2007. For a narrative description of the material features of the plans, refer to footnote 11 of our consolidated financial statements. Shares of common stock issuable on the exercise of warrants have not been approved by our stockholders. Additionally, during the year ended May 31, 2007, we issued options to acquire 1,500,000 shares of our common stock at a per share price of $0.165 to an officer outside of the above referenced stock option plans. The sum of these two items have been segregated in the table below under the item “Equity compensation plans not approved by security holders”. PlanCategory Number of securities to be issued upon exercise of outstanding options and warrants Weighted-average exercisepriceof outstanding options and warrants Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders 5,745,000 $ 0.46 4,429,000 Equity compensation plans not approved by security holders 13,560,915 $ 0.11 — Total 19,305,915 4,429,000 Recent Sale of Unregistered Securities Unless otherwise noted, the issuances noted below are all considered exempt from registration by reason on Section 4(2) of the Securities Act of 1933, as amended. On August 14, 2006 warrants to purchase 150,000 shares of our common stock were exercised by an investor for proceeds of $60,000. The exercises listed below were performed on a cashless basis. By exercising on a cashless basis, the warrant holder authorizes us to withhold from issuance shares of common stock that would otherwise be issuable upon exercise of the warrant which when multiplied by the market price of the common stock as of the date of exercise is equal to the aggregate exercise price. The market price, as defined in the warrant, is the volume weighted average price (“VWAP”) of our common stock during the 10 consecutive trading day period immediately preceding the date of exercise, less the exercise price of the warrant, this product is then divided by the VWAP and the result is multiplied by the number of shares in the warrant to arrive at the net number of shares to issue. On June 8, 2006 warrants to purchase 1,366,727 shares of our common stock at an exercise price of $0.015 were exercised by an investor on a cashless basis. The number of shares of common stock that would otherwise have been issuable upon the exercise of such warrants was reduced by 17,780, an aggregate value of $17,549, based on a VWAP of $1.153 as of the exercise date. Accordingly, we issued 1,348,947 shares of our common stock upon the exercise. On June 8, 2006 warrants to purchase 690,211 shares of our common stock at an exercise price of $0.04 were exercised by an investor on a cashless basis. The number of shares of common stock that would otherwise have been issuable upon the exercise of such warrants was reduced by 25,948, an aggregate value of $24,973, based on a VWAP of $1.064 as of the exercise date. Accordingly, we issued 664,263 shares of our common stock upon the exercise. On October 17, 2006 warrants to purchase 6,951,428 shares of our common stock at an exercise price of $0.03363 were exercised by an investor on a cashless basis. The number of shares of common stock that would otherwise have been issuable upon the exercise of such warrants was reduced by 219,344, an aggregate value of $212,423, based on a VWAP of $1.0658 as of the exercise date. Accordingly, we issued 6,732,084 shares of our common stock upon the exercise. On October 17, 2006 warrants to purchase 8,035,192 shares of our common stock at an exercise price of $0.0399 were exercised by an investor on a cashless basis. The number of shares of common stock that would otherwise have been issuable upon the exercise of such warrants was reduced by 300,811, an aggregate value of $289,550, based on a VWAP of $1.0658 as of the exercise date. Accordingly, we issued 7,734,381 shares of our common stock upon the exercise. On October 20, 2006 warrants to purchase 2,692,308 shares of our common stock at an exercise price of $0.015 were exercised by an investor on a cashless basis. The number of shares of common stock that would otherwise have been issuable upon the exercise of such warrants was reduced by 37,916, an aggregate value of $37,382, based on a VWAP of $1.0651 as of the exercise date. Accordingly, we issued 2,654,392 shares of our common stock upon the exercise. 12 On October 20, 2006 warrants to purchase 2,307,692 shares of our common stock at an exercise price of $0.015 were exercised by an investor on a cashless basis. The number of shares of common stock that would otherwise have been issuable upon the exercise of such warrants was reduced by 32,499, an aggregate value of $32,041, based on a VWAP of $1.0651 as of the exercise date. Accordingly, we issued 2,275,193 shares of our common stock upon the exercise. On March 19, 2007 warrants to purchase 9,431,137 shares of our common stock at an exercise price of $0.0167 were exercised by an investor on a cashless basis. The number of shares of common stock that would otherwise have been issuable upon the exercise of such warrants was reduced by 247,681, an aggregate value of $241,176, based on a VWAP of $0.6359 as of the exercise date. Accordingly, we issued 9,183,456 shares of our common stock upon the exercise. On March 19, 2007 warrants to purchase 1,271,106 shares of our common stock at an exercise price of $0.015 were exercised by an investor on a cashless basis. The number of shares of common stock that would otherwise have been issuable upon the exercise of such warrants was reduced by 29,984, an aggregate value of $29,277, based on a VWAP of $0.6359 as of the exercise date. Accordingly, we issued 1,241,122 shares of our common stock upon the exercise. On May 24, 2007 warrants to purchase 2,142,857 shares of our common stock at an exercise price of $0.035 were exercised by an investor on a cashless basis. The number of shares of common stock that would otherwise have been issuable upon the exercise of such warrants was reduced by 148,251, an aggregate value of $137,994, based on a VWAP of $0.5059 as of the exercise date. Accordingly, we issued 1,994,606 shares of our common stock upon the exercise. On May 24, 2007 warrants to purchase 4,000,000 shares of our common stock at an exercise price of $0.025 were exercised by an investor on a cashless basis. The number of shares of common stock that would otherwise have been issuable upon the exercise of such warrants was reduced by 197,668, an aggregate value of $187,900, based on a VWAP of $0.5059 as of the exercise date. Accordingly, we issued 3,802,332 shares of our common stock upon the exercise. Issuer Purchases of Equity Securities On April 28, 2006 our Board of Directors authorized a stock repurchase program. We commenced the program in July 2006 and plan to repurchase outstanding shares of our common stock on the open market from time to time. We repurchased common stock during the fourth quarter of fiscal year 2007 using available cash resources as follows: Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs March 1 - 31, 2007 - $ - - April 1 - 30, 2007 502,000 $ 0.56 502,000 May 1 - 31, 2007 2,186,500 $ 0.51 2,186,500 Total 2,688,500 $ 0.52 2,688,500 The repurchase plan has no maximum number of shares and is solely at the discretion of the Board of Directors. The repurchase plan has no set expiration date. 13 ITEM 6.SELECTED FINANCIAL DATA The selected consolidated financial data set forth below for the fiscal years ended May31, 2007, 2006 and 2005, are derived from our audited consolidated financial statements included elsewhere in this report. This information should be read in conjunction with those consolidated financial statements, the notes thereto, and with the section herein entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” The selected consolidated financial data set forth below for the fiscal years ended May31, 2004 and 2003, are derived from our audited consolidated financial statements that are contained in reports previously filed with the Securities and Exchange Commission, not included herein. There are no accounting changes, business combinations or dispositions of business operations, other than the consolidation of SSDI for the fiscal year ended May 31, 2007, that materially affect the comparability of the information provided in the charts below. Summary Consolidated Financial Information Fiscal Years Ended May31, Statement of operations data: 2007 2006 2005 2004 2003 Net sales $ 638,784 $ 10,309,709 $ 2,982,586 $ 76,417 $ 123,903 Operating income (loss) $ (14,763,839 ) $ 3,911,640 $ 87,421 $ (1,737,370 ) $ (2,439,946 ) Equity in earnings of affiliated company $ 48,965,084 $ 27,848,363 $ — $ — $ — Net income (loss) $ 23,691,187 $ 28,672,688 $ (10,518,704 ) $ (5,760,883 ) $ (5,319,821 ) Basic income (loss) per common share $ 0.06 $ 0.09 $ (0.05 ) $ (0.04 ) $ (0.06 ) Diluted income (loss) per common share $ 0.06 $ 0.07 $ (0.05 ) $ (0.04 ) $ (0.06 ) Weighted average number of common shares outstanding - basic 378,036,989 316,100,499 222,495,047 139,767,276 93,791,470 Weighted average number of common shares outstanding - diluted 413,599,373 412,963,173 222,495,047 139,767,276 93,791,470 Cash dividends declared and paid per share $ 0.02 $ 0.06 $ — $ — $ — May31, Balance sheet data: 2007 2006 2005 2004 2003 Cash and cash equivalents $ 21,605,428 $ 3,984,240 $ 591,426 $ 355,940 $ 32,663 Total assets $ 34,414,629 $ 12,071,667 $ 3,724,034 $ 926,228 $ 465,234 Long-term obligations $ 12,222,944 $ - $ 9,320,654 $ 6,102,669 $ 3,782,997 Total liabilities $ 14,243,738 $ 1,244,116 $ 10,964,418 $ 6,650,711 $ 5,369,559 Stockholders’ equity (deficit) $ 20,170,891 $ 10,827,551 $ (7,240,384 ) $ (5,724,483 ) $ (4,904,325 ) 14 Fiscal Quarters Ended Quarterly statement of operations data for August31, November 30, February 28, May31, fiscal 2007 (Unaudited): 2006 2006 2007 2007 Net sales $ 26,375 $ 18,500 $ 22,175 $ 571,734 Gross profit $ 26,375 $ 18,500 $ 22,175 $ 252,360 Net income (loss) $ 5,990,273 $ (1,881,998 ) $ 9,617,559 $ 9,965,353 Basic income (loss) per common share $ 0.02 $ — $ 0.03 $ 0.03 Diluted income (loss) per common share $ 0.01 $ — $ 0.02 $ 0.02 Weighted average number of common shares outstanding - basic 368,837,051 378,817,682 381,031,577 387,903,643 Weighted average number of common shares outstanding - diluted 420,646,769 378,817,682 410,747,949 407,392,062 Cash dividends declared and paid per share $ - $ - $ 0.02 $ - Fiscal Quarters Ended Quarterly statement of operations data for August31, November 30, February 28, May31, fiscal 2006 (Unaudited): 2005 2005 2006 2006 Net sales $ 10,010,070 $ 10,202 $ 276,800 $ 12,637 Gross profit $ 10,010,070 $ 10,202 $ 173,449 $ 12,637 Net income (loss) $ 7,504,552 $ (100,338 ) $ 23,488,416 $ (2,219,940 ) Basic income (loss) per common share $ 0.03 $ — $ 0.08 $ ( 0.01 ) Diluted income (loss) per common share $ 0.02 $ — $ 0.06 $ (0.01 ) Weighted average number of common shares outstanding - basic 291,335,488 303,431,364 307,933,709 316,822,515 Weighted average number of common shares outstanding - diluted 367,216,524 303,431,364 404,508,397 316,822,515 Cash dividends declared and paid per share $ - $ - $ 0.02 $ 0.04 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS THIS ANNUAL REPORT ON FORM10-K CONTAINS FORWARD-LOOKING STATEMENTS CONCERNING FUTURE EVENTS AND PERFORMANCE OF OUR COMPANY. YOU SHOULD NOT RELY ON THESE FORWARD-LOOKING STATEMENTS, BECAUSE THEY ARE ONLY PREDICTIONS BASED ON OUR CURRENT EXPECTATIONS AND ASSUMPTIONS. MANY FACTORS COULD CAUSE OUR ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE INDICATED IN THESE FORWARD-LOOKING STATEMENTS. YOU SHOULD REVIEW CAREFULLY THE FACTORS IDENTIFIED IN THIS REPORT AS SET FORTH BELOW AND UNDER THE CAPTION “RISK FACTORS.” WE DISCLAIM ANY INTENT TO UPDATE ANY FORWARD-LOOKING STATEMENTS TO REFLECT SUBSEQUENT ACTUAL EVENTS OR DEVELOPMENTS. OVERVIEW In June 2005, we entered into a series of agreements with Technology Properties Limited, Inc. (“TPL”) and others to facilitate the pursuit of infringers of our intellectual property. We intend to continue our joint venture with TPL to pursue license agreements with infringers of our technology. We believe that utilizing the option of working through TPL, as compared to creating and using a Company licensing team for those activities, avoids a competitive devaluation of our principal assets and is a prudent way to achieve the desired results as we seek to obtain fair value from users of our intellectual property. 15 During the fiscal year ended May 31, 2006, we finalizedan agreement for the licensing of our technology with Intel Corporation. During the fiscal years ended May 31, 2006 and 2007, the joint venture entered into licensing agreements with Hewlett-Packard, Fujitsu, Casio, Nikkon, Sony, Seiko Epson, Pentax, Olympus, Kenwood, Agilent Technologies, Schneider Electric, Lexmark, NEC, Funai Electric, SanDisk, Sharp and Nokia through our joint venture entity, Phoenix Digital Solutions, LLC (“PDS”). We believe that these agreements represent validation of our position that our intellectual property was and is being infringed by major manufacturers of microprocessor technology. We believe the early stage agreements demonstrate the potential value of our intellectual property in that they are "arms length" transactions with major electronics manufacturers. Critical Accounting Policies and Estimates Our consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require us to make estimates and judgments that significantly affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. Actual results could differ from those estimates, and such differences could affect the results of operations reported in future periods. We believe the following critical accounting policies affect our most significant estimates and judgments used in the preparation of our consolidated financial statements. 1.Revenue Recognition Accounting for revenue recognition is complex and affected by interpretations of guidance provided by several sources, including the Financial Accounting Standards Board (“FASB”) and the Securities and Exchange Commission (“SEC”). This guidance is subject to change. We follow the guidance established by the SEC in Staff Accounting Bulletin No. 104, as well as generally accepted criteria for revenue recognition, which require that, before revenue is recorded, there is persuasive evidence of an arrangement, the fee is fixed or determinable, collection is reasonably assured, and delivery to our customer has occurred. Applying these criteria to certain of our revenue arrangements requires us to carefully analyze the terms and conditions of our license agreements. Revenue from our technology license agreements is generally recognized at the time we enter into a contract and provide our customer with the licensed technology. We believe that this is the point at which we have performed all of our obligations under the agreement; however, this remains a highly interpretive area of accounting and future license agreements may result in a different method of revenue recognition. Fees for maintenance or support of our licenses are recorded on a straight-line basis over the underlying period of performance. Our investee recognizes revenue upon receipt of the license proceeds from the licensee at which time all obligations of the investee have been performed under the license agreements. Our consolidated variable interest entity recognizes revenue upon shipment of its product and recognizes revenue on its short-term installation contracts as time and materials costs are incurred. 2.Assessment of Contingent Liabilities We are involved in various legal matters, disputes, and patent infringement claims which arise in the ordinary course of our business. We accrue for estimated losses at the time when we can make a reliable estimate of such loss and it is probable that it has been incurred. By their very nature, contingencies are difficult to estimate. We continually evaluate information related to all contingencies to determine that the basis on which we have recorded our estimated exposure is appropriate. 3.Stock Options and Warrants We account for equity issuances to non-employees in accordance with Statement of Financial Accounting Standards ("SFAS") No.123, Accounting for Stock Based Compensation , and Emerging Issues Task Force ("EITF") Issue No.96-18, Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods and Services. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. The measurement date used to determine the fair value of the equity instrument issued is the earlier of the date on which the third-party performance is complete or the date on which it is probable that performance will occur. 16 Prior to June 1, 2006, we accounted for stock-based compensation issued to employees using the intrinsic value method of accounting prescribed by Accounting Principles Board ("APB") Opinion No.25, Accounting for Stock Issued to Employees and related pronouncements. Under this method, compensation expense was recognized over the respective vesting period based on the excess, on the date of grant, of the fair value of our common stock over the grant price, net of forfeitures. Deferred stock-based compensation was amortized on a straight-line basis over the vesting period of each grant. On June1, 2006, we adopted SFAS No.123(R), Share-Based Payment, which requires the measurement and recognition of compensation expense for all share-based payment awards made to our employees and directors related to our stock option plans based on estimated fair values. We adopted SFAS No.123(R) using the modified prospective transition method, which requires the application of the accounting standard as of June 1, 2006, the first day of our fiscal year 2007. Our consolidated financial statements for the year ended May 31, 2007 reflect the impact of adopting SFAS No.123(R). In accordance with the modified prospective transition method, our consolidated financial statements for prior periods have not been restated to reflect, and do not include, the impact of SFAS No.123(R). The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods in our consolidated statement of operations. As stock-based compensation expense recognized in the consolidated statement of operations for the year ended May 31, 2007 is based on awards ultimately expected to vest, it has been reduced for estimated forfeitures. SFAS No.123(R) requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. The estimated average forfeiture rate for the year ended May 31, 2007 of 5% was based on historical forfeiture experience and estimated future employee forfeitures. In our pro forma information required under SFAS No.123 for the periods prior to fiscal 2007, we accounted for forfeitures as they occurred. Employee stock-based compensation expense recognized under SFAS No.123(R) for year ended May 31, 2007 was approximately $2,356,000, determined by the Black-Scholes valuation model. 4.Debt Discount We have issued warrants as part of our convertible debentures and other financings. We value the warrants using the Black-Scholes pricing model based on expected fair value at issuance and the estimated fair value is recorded as debt discount. The debt discount is amortized to non-cash interest over the life of the debenture assuming the debenture will be held to maturity, which is normally two years. If the debenture is converted to common stock previous to its maturity date, any debt discount not previously amortized is expensed to non-cash interest. As of May 31, 2006, the debt discount has been fully amortized as the debt instruments were settled prior to May 31, 2006. 5.Derivative Financial Instruments In connection with the issuance of certain convertible debentures, the terms of the debentures included a reset conversion feature which provided for a conversion of the debentures into shares of the Company's common stock at a rate which was determined to be variable. The conversion option was therefore deemed to be an embedded put option pursuant to SFAS No. 133, Accounting For Derivative Instruments and Hedging Activities , as amended, and EITF Issue No. 00-19, Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company's Own Stock . The Company determined that the reset conversion feature was an embedded derivative instrument and that the conversion option was an embedded put option pursuant to SFAS No. 133. The accounting treatment of derivative financial instruments required that the Company record the derivatives and related warrants at their fair values as of the inception date of the convertible debenture agreements and at fair value as of each subsequent balance sheet date. In addition, under the provisions of EITF No. 00-19, as a result of entering into the convertible debenture agreements, the Company was required to classify all other non-employee warrants as derivative liabilities and record them at their fair values at each balance sheet date. Any change in fair value was recorded as non-operating, non-cash income or expense at each balance sheet date.
